Citation Nr: 1519055	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1983 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the Veteran's April 2010 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in April 2014, he requested that his hearing proceed without his presence, and in May 2014, the Veteran's representative submitted a supplemental brief in lieu of an in-person hearing.  

In July 2014, the Board denied entitlement to a rating in excess of 10 percent for service-connected low back disability and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2015 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR.  

The issue of entitlement to a rating in excess of 20 percent for service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, in light of the Veteran's low back pain and corresponding functional impairment, the Veteran's low back disability is productive of limitation of flexion to not more than 60 degrees.  





CONCLUSION OF LAW

The criteria for a rating of at least 20 percent for low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a; Code 5243 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

On a February 2008 examination on behalf of VA, the Veteran reported stiffness, a tight back upon waking in the morning, back pain when doing chores, back pain occurring 2-3 times per day lasting for about an hour, pain that radiates to his side, and missing work due to pain.  He reported missing approximately 20 days of work in the last year.  Functional limitation at work included pain with duties like running cables which required bending, stooping, squatting, and reaching.  On physical examination, his posture and gait were within normal limits; there was no muscle spasm or ankylosis; assistive devices for ambulation were not required; there was no evidence of radiating pain on movement; there was tenderness of the bilateral lumbar paraspinal muscles and laterally; thoracolumbar spine ROM was flexion to 75 degrees with painful motion at 35 degrees, extension to 30 degrees with painful motion at 15 degrees, right lateral flexion to 25 degrees with painful motion at 20 degrees, left lateral flexion to 20 degrees with painful motion at 20 degrees, and right and left rotation to 30 degrees with painful motion at 30 degrees; on repetitive use, there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination; there was normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine; and there were no signs of IVDS.  Neurological examination of the upper and lower extremities found motor function, sensory function, and reflexes within normal limits.  The diagnosis was mild degenerative joint disease (DJD) L5-S1.  

In his April 2010 VA Form 9, the Veteran stated that he had back spasms 2-3 times a week, and he took medication for back pain that radiated from his neck to knees.  
A February 2011 VA treatment record shows that the Veteran reported back pain that radiated down to his knees.  

On a June 2013 examination on behalf of VA, the Veteran reported that he had flare-ups several times a week, difficulty getting up some mornings, difficulty with normal activities with his child and job, sexual life impairment, difficulty walking up and down stairs, and impact to his legs.  On physical examination, there was localized tenderness to palpation; abnormal gait, spinal contour, and guarding and/or muscle spasm were not present; thoracolumbar spine ROM was flexion to 75 degrees and objective evidence of painful motion began at 50 degrees.  The examiner reported that there was additional limitation of functional ability of the spine during flare-ups or repeated use over time.  The examiner stated that the "degree of ROM loss during pain on use or flare-ups is approximately 20 degrees of lumbar flexion."  

In a September 2013 statement, the Veteran indicated that he had missed 21 days of work since the beginning of the year and that over the past 5 years he averaged about 2-3 weeks of missed days because of back pain that radiated to his knees.  He reported that he continued to have back spasms and joint pain, and that, in 2011, he was fitted for a back brace because his condition worsened.  He also reported that he would wake up in pain from back spasms about 2-3 times per week and could not get out of bed due to his back.  He reported that he was physically limited due to his back condition, including not being able to play basketball or run, sex life, house chores, picking up dropped items, not being able to drive 5 hours, and getting erectile dysfunction.  He also reported that he had been on bed rest for a week the last week of visiting his mother after having drove 5 hours to visit her.  
A September 2013 statement from J.M., the Veteran's daughter, indicated that the Veteran could no longer go skating, play basketball, or go for walks and swimming with her.  She also stated that the Veteran had to stop multiple times during the drive to visit his mother and that she had to drive back, making several stops due to his back problems.  

September 2013 statements from T.C. and another co-worker of the Veteran indicate that over the last few years the Veteran's physical health had deteriorated and he had difficulty standing for long periods of time, walking on the workroom floor, and climbing stairs.  They stated that the Veteran complained daily about his back and his facial expressions appeared to show great pain.  They also stated that the company had modified the Veteran's job to help him with his back condition.  

Given the Veteran's competent reports of pain on motion and pain during flare-ups, the Board finds that after consideration of the additional functional loss due to that pain and other factors including affording the Veteran the benefit of the doubt, the Veteran's low back condition during the entirety of the appeal is productive of forward flexion of the lumbar spine effectively limited to not greater than 60 degrees.  A disability rating of at least 20 percent is warranted for the appeal period under the General Rating Formula for Diseases and Injuries of the Spine, particularly in light of the objective findings of pain on motion.  


ORDER

Entitlement to at least a 20 percent rating for service-connected low-back disability is granted for the entirety of the appeal period, subject to the applicable criteria governing the payment of monetary benefits.  


REMAND

Review of the record provides an indication that the Veteran is in receipt of continuous treatment for his low back disability.  VA treatment records dated since December 2013 have not been associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claim must be remanded to associate those records and to afford him a contemporaneous VA examination to assess the current severity of his back disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).      

In light of the Veteran's lay statements regarding how his low back disability has resulted in approximately 20 days off from work, the Board finds that the RO should consider whether to refer this claim to the Director of Compensation and Pension Service for consideration of an extraschedular rating.  The RO, upon remand, shall consider whether referral to the Director of Compensation and Pension Service for extraschedular consideration is warranted in the instant case.       

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA medical records regarding the Veteran's low back disorder and associated neurological impairments dated since December 2013.  Associate these records with the claims file.

2.  Request that the Veteran identify any outstanding private treatment records pertaining to his low back disability.  Take appropriate measures to request copies of any outstanding records and associate the obtained records with the claims file.    

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the extent and severity of his low back disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his low back disorder.

The examiner is to identify all lumbar spine orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine, i.e., the extent of the Veteran's pain-free motion.  

The examiner should state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner should discuss whether the Veteran has any neurologic impairment due to his back disability, to include bladder or bowel problems, erectile dysfunction, or lower extremity radiculopathy.  If so, the examiner should discuss the nature, extent, and severity of any such problem.  The examiner should consider the Veteran's lay statements regarding erectile dysfunction and radiating pain. 

The examiner should also discuss the impact the Veteran's low back disability and any associated problems have on his ability to work.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  
  
5.  The RO shall then consider whether referral to the Director of Compensation and Pension Service for extraschedular consideration for the Veteran's low back disability is warranted. 

6.  Then readjudicate the issue of entitlement to a rating in excess of 20 percent for low back disability.  If the benefit sought remains denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


